DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A telephone conversation with GEORGE C. WANG (41,419) was held on 8/26/2022 regarding the amendment filed 5/11/2022, the request to withdraw an amendment letter filed 5/12/2022 and the supplemental amendment filed 7/7/2022 (see Examiner Interview Summary Record mailed 9/1/2022).  In the telephone conversation, the applicant’s representative agreed to filed another supplemental amendment covering the features of the supplemental amendment filed 7/7/2022 but relative to the claim amendment filed 5/11/2022.

The supplemental reply filed on 7/7/2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The supplemental claim amendment filed 7/7/2022 is not relative to the claim amendment filed 5/11/2022.

The supplemental reply filed on 8/29/2022 is acknowledged and has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 4/29/2019. It is noted, however, that applicant has not filed a certified copy of the CN201910355411.5 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “monvalent” in line 8 which appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “(b) a redox stabilizer as part of said membrane formulation and being therein prior to said polymer matrix being formed; wherein said redox stabilizer is attached to or complexed with said polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a treatment of acidification to convert monvalent counter cations to a proton form”.  This limitation is deemed to contain subject matter that is new matter because there is no support for said limitation in the instant application nor has the applicant provided any explanation or cited any part of the instant application for said limitation.  Specifically, there is no support for the redox stabilizer being “complexed with” said polymer matrix, the redox stabilizer being attached or complexed with said polymer matrix by “hydrogen bonding”, nor “[converting] monvalent counter cations to a proton form”.  The applicant’s state support can be found in the specification by citing steps 2 and 5 as described on P3 of the specification (see Remarks filed 8/29/2022 on P5).  However, cited portions of the instant specification do not disclose complexed with, hydrogen bonding nor converting monvalent counter cations to a proton form.
	Claim 2 recites the limitation “a ferrocyanide or a ferricyanide group in the proton form”.  This limitation is deemed to contain subject matter that is new matter because, similar to claim 1 above, there is no support for said limitation in the instant application nor has the applicant provided any explanation or cited any part of the instant application for said limitation.  
Claim 3 recites the limitation “ferrocyanide or a ferricyanide group is selected from the group consisting of…which are subsequently converted to the proton form”.  This limitation is deemed to contain subject matter that is new matter because, similar to claim 1 above, there is no support for said limitation in the instant application nor has the applicant provided any explanation or cited any part of the instant application for said limitation.  
	Further, dependent claims 2-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because they depend on any of the claims including new matter above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “A polymeric ion-conducting membrane…comprising:…(b) a redox stabilizer as part of said membrane formulation and being therein prior to said polymer matrix being formed; wherein said redox stabilizer is attached to or complexed with said polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a treatment of acidification to convert monvalent counter cations to a proton form”.  This limitation renders the claim indefinite because it is unclear whether the final structure of the product requires a redox stabilizer and, if it does, what form of the redox stabilizer is present in the final product.  More specifically, the instant claim describes a redox stabilizer is part of the membrane formulation which is used to form a polymer matrix followed by describing the redox stabilizer is attached to or complexed with the polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a acidification treatment to convert monvalent counter cations to a proton form.  First, it is unclear whether the redox stabilizer as included as part of the membrane formulation is present in the final product as being chemical, ligand or hydrogen bonded to the polymer matrix, or the transformed redox stabilizer after being subjected to a acidification treatment to convert monvalent counter cations to a proton form is present in the final product as being chemical, ligand or hydrogen bonded to the polymer matrix.
Claim 2 recites the limitation “said redox stabilizer…comprising a ferrocyanide or a ferricyanide group in the proton form”.  This limitation claims antecedent basis to the redox stabilizer in claim 1 (“(b) a redox stabilizer as part of said membrane formulation and being therein prior to said polymer matrix being formed; wherein said redox stabilizer is attached to or complexed with said polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a treatment of acidification to convert monvalent counter cations to a proton form”) which is unclear for reasons as set forth above.  The limitation in claim 2 assumes the redox stabilizer is in the proton form and, thus, appears to conflict with the redox stabilizer as described in claim 1. 
	Claim 3 recites the limitation “said molecule comprising a ferrocyanide or a ferricyanide group…which are subsequently converted to the proton form”.  
This limitation claims antecedent basis to the redox stabilizer in claim 1 (“(b) a redox stabilizer as part of said membrane formulation and being therein prior to said polymer matrix being formed; wherein said redox stabilizer is attached to or complexed with said polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a treatment of acidification to convert monvalent counter cations to a proton form”) which is unclear for reasons as set forth above.  The limitation in claim 3 implies the redox stabilizer converted to the proton form and, thus, appears to conflict with the redox stabilizer as described in claim 1.
This limitation also claims antecedent basis to the redox stabilizer in claim 2 (“said redox stabilizer…comprising a ferrocyanide or a ferricyanide group in the proton form”).  The limitation in claim 3 implies the redox stabilizer converted to the proton form and, thus, appears to conflict with the redox stabilizer as described in claim 2.
Further claims 2-7 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites the limitation “said redox stabilizer…comprising a ferrocyanide or a ferricyanide group in the proton form”.  This limitation fails to further limit the redox stabilizer as claimed in claim 1 (“(b) a redox stabilizer as part of said membrane formulation and being therein prior to said polymer matrix being formed; wherein said redox stabilizer is attached to or complexed with said polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a treatment of acidification to convert monvalent counter cations to a proton form”) because the redox stabilizer in claim 2 assumes the redox stabilizer is in the proton form which conflicts with the redox stabilizer as described in claim 1. 
	Claim 3 recites the limitation “said molecule comprising a ferrocyanide or a ferricyanide group…which are subsequently converted to the proton form”.  This limitation fails to further limit the redox stabilizer as claimed in claim 1 (“(b) a redox stabilizer as part of said membrane formulation and being therein prior to said polymer matrix being formed; wherein said redox stabilizer is attached to or complexed with said polymer matrix by chemical bonding, ligand bonding or hydrogen bonding after being subjected to a treatment of acidification to convert monvalent counter cations to a proton form”) because the redox stabilizer in claim 3 assumes the redox stabilizer is converted to the proton form which conflicts with the redox stabilizer as described in claim 1.  This limitation further fails to further limit the redox stabilizer as claimed in claim 2 (“said redox stabilizer…comprising a ferrocyanide or a ferricyanide group in the proton form”) because the redox stabilizer in claim 3 recites the redox stabilizer is converted to the proton form which conflicts with the redox stabilizer as described in claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/1/2022